Laughlin, J.:
The action is brought to recover the sum of $2,450.23 with interest thereon at the rate of seven per cent per annum from the 7th day of -October, 1907, being the amount of a tax levied against premises in the borough of Manhattan, in the city of Mew York, owned by the plaintiff, which she leased to one Fraser pursuant to an indenture of lease made the 31st day of August, 1892,. which was modified by an agreement in writing on the 8th day of April, 1904, and was to commence on the 1st day of September, 1892, and to terminate .on the 1st day of May, 1908. As thus modified, the. lease contained an agreement on the part of the lessee to pay, in addition to the rent reserved, “the regular annual taxes levied” on the premises during the years 1904 to 1907, inclusive.'
It is alleged in the complaint that Fraser, the lessee, assigned and transferred the lease as modified,.and the agreement modifying it, to the Fraser Tablet Company, a domestic corporation, on the 12th day of April, .1904, and that said corporation assigned and transferred the same to the defendant on or about the 1st day of May, 1906; that the assignment was made subject to “ the, rents, covenants, conditions, provisions and agreements ” contained in the lease and the agreement modifying the same; that the defendant duly accepted the same, and entered into possession of the premises thereunder, and remained in possession enjoying and using the same until the 30th day of Movember, 1907, and during said time held and owned the lease as modified by the subsequent agreement; that the defendant “ undertook and promised” to pay the rent and the *77annual taxes levied on the premises; that by virtue of the provisions of section 914 of the Greater New York charter, as re-enacted by chapter 466 of the Laws of 1901, the premises became subject to a tax of $2,450.23 on the first Monday in October, 1907 — the seventh day of the month — which became due and payable on that day, . and thereupon became a lien upon the premises; and that the defendant has not paid the tax or any part thereof. The lease and agreement modifying the same were annexed to and made a part of the complaint.
The defendant admits by not denying the allegations of the complaint with respect to making the lease and agreement, modifying the same, and with respect to the assignments of the lease, and with respect of his entering into possession of the premises as assignee of the lease. The defendant, however, attempts to deny the allegations of the complaint with respect to the period that he remained in possession by a denial in the following form: “ Denies the allegation contained in paragraph @ III ’ of said complaint that the defendant continued in the possession of the premises described in paragraph marked or numbered ‘ I ’ of said complaint from the 1st day of May, 1906, until after the 30th day of November, 1907.” This denial is frivolous, for it contains a negative pregnant, and at most is merely a denial of the continuity of the possession of the premises daring the entire period, and would be true literally if the defendant remained in possession until the 20th day of November, 1907, which would be long after the taxes were levied and became due and payable.
The defendant also attempts to put in issue by denial that he has any knowledge or information sufficient to form a belief thereof, ; the allegations with respect to the effect of the provisions of the charter of Greater New York, and with respect to the levying of the taxes upon the premises. The Court takes judicial notice of the charter, and if it was the duty of the defendant to pay the taxes, he is chargeable with what the public records show with respect thereto, and a denial that he has any knowledge or information sufficient to form a belief thereof is frivolous. (City of New York v. Matthews, 180 N. Y. 41.)
The defendant admits that he' lias not paid the taxes, and he denies an express allegation that they became a lien while he was in *78possession of the premises. But he had already admitted, -by not denying, that lie was in possession of the premises on the 7th day of October, 1907, when, by virtue of the provisions of said section of said Greater New York charter, the taxes became a lien on the said premises. Therefore, no material allegation of the complaint was put in issue by the answer.
The covenant to pay the taxes ran with the land. (Post v. Kearney, 2 N. Y. 394; Lehmaier v. Jones, 100 App. Div. 495.) The defendant having accepted the assignment of the entire estate of the plaintiff’s lessee,'a privity of estate wás thereby created between him and the plaintiff, which gave the plaintiff- a right of action against the defendant on the covenant for the payment.of taxes upon default in so doing. (Stewart v. L. I. R. R. Co., 102 N. Y. 601, 607; Tate v. Neary, 52 App. Div. 78; McAdam Landl. .& Ten. [3d ed.] 418, 419.) Moreover, it seems that it is not material. whether the defendant entered into possession of the premises or- not, since it is alleged, and.not denied, that he accepted the assignment of the lease. (Tate v. McCormick 23 Hun, 218; Moore v. Chase, 26 Misc. Rep. 9; Tate v. Neary,. supra; Walton v. Cronly’s Admr., 14 Wend. 63; 2 Taylor Landl. & Ten. [8th ed.] §. 451; Chapl. Landl. & Ten. §§ 351, 355.)
: It follows, therefore, that the denials in'the answer, so far. as they relate to material allegations in the complaint, were clearly frivolous, and the court properly ordered judgment in favor of the plaintiff on the pleadings. ' :
The judgment should be affirmed, with costs.
McLaughlin, Clarice and Scott, JJ., concurred ; Ingraham, J., dissented.
■Judgment affirmed, with costs.